 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KITTA THIPHANEP,                                     No. 2:18-cv-2526 MCE CKD P
12                        Petitioner,
13            v.                                           FINDINGS AND RECOMMENDATIONS
14    MICHAEL MARTEL,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Respondent has filed a motion to dismiss arguing that

19   petitioner has failed to exhaust state court remedies with respect to the claim presented in the

20   habeas petition, and that the claim is time-barred.

21           The exhaustion of state court remedies is a prerequisite to the granting of a petition for

22   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion requirement

23   by providing the highest state court with a full and fair opportunity to consider all claims before

24   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971). After

25   reviewing the petition for writ of habeas corpus, and the briefing concerning respondent’s motion,

26   the court finds that the claim presented in the habeas petition has not been presented to the

27   /////

28   /////
                                                           1
 1   California Supreme Court. Accordingly, the petition should be dismissed without prejudice and

 2   the court need not address respondent’s argument that petitioner’s claim is also time-barred.1

 3           Accordingly, IT IS HEREBY RECOMMENDED that:

 4           1. Respondent’s motion to dismiss (ECF No. 11) be granted; and

 5           2. Petitioner’s petition for a writ of habeas corpus be dismissed for failure to exhaust state

 6   remedies.

 7           These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections, petitioner

12   may address whether a certificate of appealability should issue in the event he files an appeal of

13   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

14   court must issue or deny a certificate of appealability when it enters a final order adverse to the

15   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of

16   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

17   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

18   reason would find it debatable whether the petition states a valid claim of the denial of a

19   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

20   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed
21   within fourteen days after service of the objections. The parties are advised that failure to file

22   /////

23   /////

24   /////

25   1
        However, petitioner is cautioned that the federal habeas corpus statute imposes a one-year
26   statute of limitations for filing non-capital habeas corpus petitions. In most cases, the one year
     period will start to run on the date on which the state court judgment became final by the
27   conclusion of direct review or the expiration of time for seeking direct review, although the
     statute of limitations is tolled while a properly filed application for state post-conviction or other
28   collateral review is pending. 28 U.S.C. § 2244(d).
                                                          2
 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 24, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9   1
     thip2526.fte
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
